DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2022 has been entered.

 Response to Amendment

This office action is in response to communications filed 12/8/2022. Claims 1-4, 7-10, 12-17 and 19-20 are amended. Claims 21-23 are new. Claims 1-23 are pending in this action.

Response to Arguments

Applicant's arguments filed 12/8/2022 have been fully considered and overcome the art rejection of record. However, the Double Patenting rejection of record is maintained.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4, 10-11, 14, 17-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 22, and 24 of U.S. Patent No. 11,038,932. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are anticipated in every aspect by the patented claims. The analysis is as follows:
Instant Application
17/206473
US Patent
US 11,038,932
 Claim 1. A system, comprising:
memory for storing instructions; and 
a processor configured to execute the instructions, and based on the executed instructions, the processor is further configured to: 
































generate a persistent record of event data and media corresponding to a shared media session and a previous shared media sessions until the shared media session is terminated by at least one of a first client device or by abandonment of a distributed communication network by the first client device and by second client devices; and 


generate a new disparate live media output stream with multiple distinct channels based on an augmentation of an existing disparate live media output stream in the shared media session, 





wherein the persistent record of the event data and media is synchronized with a playback of the existing disparate live output stream in the shared media session as the new disparate live media output stream with multiple distinct channels.




Claim 4

Claim 10

Claim 11

Claim 1. A system, comprising: 
one or more processors configured to: 







establish a shared media session that includes a disparate live media output stream scheduled by a first client device to start at a defined timestamp, wherein the disparate live media output stream is played back on one of the first client device or a plurality of client devices that comprises the first client device and one or more second client devices, and wherein the plurality of client devices join the shared media session through a distributed communication network; 

synchronize event data and media among the plurality of client devices in the shared media session through the distributed communication network based on one or more criteria; 

receive the event data and media corresponding to the shared media session and previous shared media sessions from a recording client device communicably coupled to the distributed communication network; 

generate a persistent record of the event data and media corresponding to the shared media session and the previous shared media sessions until the shared media session is terminated by at least one of the first client device or by abandonment of the distributed communication network by the first client device and by the one or more second client devices; and 


generate a new disparate live media output stream with multiple distinct channels 




based on augmentation of an interaction from a user on one or more actions in the shared media session, 

wherein the persistent record of the event data and media is synchronized with the playback of the disparate live media output stream in the shared media session as the new disparate live media output stream with multiple distinct channels.




Claim 7

Claim 22

Claim 24


The analysis for the other rejected claims not specifically presented above is similar.

Allowable Subject Matter

Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421